Exhibit 10.2
SPONSOR COMPLETION GUARANTEE
(MGM MIRAGE)
     This Sponsor Completion Guarantee (this “Completion Guarantee”) dated as of
October 31, 2008, is made by MGM MIRAGE, a Delaware corporation (“Completion
Guarantor”), in favor of CITYCENTER HOLDINGS, LLC, a Delaware limited liability
company (“Borrower”), and BANK OF AMERICA, N.A., as collateral agent pursuant to
the Collateral Agent and Intercreditor Agreement referred to below (in such
capacity together with its successors, the “Collateral Agent”) for the benefit
of the Beneficiaries referred to below, with reference to the following facts:
RECITALS
          A. Borrower is the owner, directly or indirectly, of the land and
improvements collectively constituting the CityCenter project, currently under
construction in Clark County, Nevada (the “Project”).
          B. In connection with securing sources of funding for the completion
of the Project, Borrower has entered into the Credit Agreement, dated as of
October 3, 2008 (as it may be amended, modified or restated from time to time,
the “Credit Agreement”), with the lenders referred to therein (collectively, the
“Lenders”) and Bank of America, N.A., as the administrative agent for the
Lenders (in such capacity together with its successors, the “Administrative
Agent”).
          C. Borrower anticipates that after the date hereof, it may issue
additional indebtedness, including the Junior Capital (as defined in the Credit
Agreement).
          D. Borrower has entered into the Collateral Agent and Intercreditor
Agreement, dated as of October 3, 2008 (as it may be amended, modified or
restated from time to time, the “Collateral Agent and Intercreditor Agreement”),
with the Collateral Agent and the Administrative Agent, pursuant to which the
Collateral Agent is agreeing to act as collateral agent for the Beneficiaries.
          E. Completion Guarantor and Dubai World, a Dubai, United Arab Emirates
government decree entity (“Dubai World”), each indirectly own 50% of the issued
and outstanding membership units in Borrower. Accordingly, Completion Guarantor
and Dubai World are interested in the completion of the Project and the
financial success of Borrower.
          F. As a condition to the making of Loans under the Credit Agreement,
Completion Guarantor and Dubai World are each required to provide several (and
not joint or joint and several) completion guarantees with a liability limit of
$600,000,000 (the completion guarantee issued by Dubai World, as amended,
restated, extended, supplemented, or otherwise modified from time to time, being
referred to herein as the “Dubai World Completion Guarantee”, and, together with
this Completion Guarantee, the “Sponsor Completion Guarantees”).

-1-



--------------------------------------------------------------------------------



 



          G. Administrative Agent, Borrower and Bank of America, N.A., as
disbursement agent (in such capacity together with its successors, the
“Disbursement Agent”), concurrently herewith, are entering into the Disbursement
Agreement, dated as of the date hereof (as it may be amended, modified or
restated from time to time, the “Disbursement Agreement”), pursuant to which
such parties have agreed, inter alia, as to disbursement procedures for various
sources of capital referred to above, including without limitation the proceeds
of draws under the Sponsor Completion Guarantees.
AGREEMENT
     In order to induce the Beneficiaries to enter into the Transaction
Documents and to make the credit extensions contemplated by such documents, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Completion Guarantor, as primary obligor and not merely
as surety, hereby unconditionally and irrevocably covenants and agrees for the
benefit of Borrower and the Beneficiaries as follows:
     1. Certain Defined Terms. Capitalized terms used herein have the meanings
ascribed thereto in the Credit Agreement unless specifically defined herein. In
addition to the terms defined in the preamble and the recitals to this
Completion Guarantee and in the body of this Completion Guarantee, the following
terms shall have the following respective meanings when used herein:
     “Accounts” has the meaning set forth in the Disbursement Agreement.
     “Beneficiaries” means:
     (a) the Collateral Agent;
     (b) the Administrative Agent, together with the Lenders; and
     (c) the Junior Capital Representative and the Junior Capital Lenders if and
to the extent rights under this Completion Guarantee are granted by Borrower
under the Junior Capital Documents.
     “Completion Date” has the meaning set forth in the Disbursement Agreement.
     “Construction Payables” means the unpaid amount of any claims made by any
contractors, subcontractors, materialmen, vendors or other legitimate claimants
made in respect of works of improvement, which have been conducted in
furtherance of the Project and take priority over the Deed of Trust as reflected
on date down title endorsements in the form of Exhibit J to the Disbursement
Agreement received by the Disbursement Agent; provided that any such claim that
is the subject of a bona fide dispute between Borrower and the claimant, or is
covered by a bond insuring the payment of such claim, in either case, to the
reasonable satisfaction of the Disbursement Agent, shall not be considered a
“Construction Payable”.
     “Credit Default” has the meaning set forth in the Disbursement Agreement.

-2-



--------------------------------------------------------------------------------



 



     “Draw Amount” means, as of any Monthly Draw Date, an amount equal to the
amount by which the Final Draw Amount for such Monthly Draw Date exceeds the
amount of funds that are then available in the Accounts to fund the Final Draw
Amount being requested for disbursement on such Monthly Draw Date.
     “Draw Event” means the insufficiency of funds, for any reason, (a) as of
any Monthly Draw Date, available in cash to the Disbursement Agent in the
Accounts (giving effect to the request for funds set forth in the Final Draw
Request for such Monthly Draw Date) to fund the Final Draw Amount being
requested for disbursement on such Monthly Draw Date, or (b) as of any date, to
fund Construction Payables.
     “Eurodollar Business Day” has the meaning set forth in the Disbursement
Agreement.
     “Facility Agreements” has the meaning set forth in the Disbursement
Agreement.
     “Final Draw Amount” has the meaning set forth in the Disbursement
Agreement.
     “Final Draw Request” has the meaning set forth in the Disbursement
Agreement.
     “Guaranteed Obligations” means the obligations of the Completion Guarantor
under this Completion Guarantee.
     “Junior Capital Lenders” has the meaning set forth in the Disbursement
Agreement.
     “Junior Capital Representative” has the meaning set forth in the
Disbursement Agreement.
     “Liability Cap” means $600,000,000.
     “Monthly Draw Date” has the meaning set forth in the Disbursement
Agreement.
     “Secured Obligations” has the meaning set forth in the Collateral Agent and
Intercreditor Agreement.
     “Sponsors” means Completion Guarantor and Dubai World.
     2. Draw Event Payments. Completion Guarantor hereby irrevocably agrees as
follows:
          2.1 Completion Guarantor hereby guarantees the completion of the
Project in accordance with the procedures set forth below, provided that in no
event shall Completion Guarantor be required to advance funds under this
Agreement in excess of the Liability Cap (except as provided in Section 19).
Subject to the procedures set forth in Section 3 below, upon the occurrence of a
Draw Event, Completion Guarantor shall make a payment to the Disbursement Agent
in an amount equal to the Draw Amount.

-3-



--------------------------------------------------------------------------------



 



          2.2 Notwithstanding any provision of this Completion Guarantee to the
contrary, the aggregate amount of cash payments required to be made by
Completion Guarantor hereunder shall not exceed the Liability Cap plus any
amounts which become due and payable under Section 19. For the avoidance of
doubt, no other equity or debt investments made by Completion Guarantor or any
of its Subsidiaries in Borrower or any of its Subsidiaries (including without
limitation any proceeds of the Sponsor Equity Commitment or the Sponsor
Subordinated Debt) or other payments made by Completion Guarantor or its
Subsidiaries to or for the benefit of Borrower or any of its Subsidiaries shall
reduce the Liability Cap or otherwise affect the amount of funds available to be
drawn under this Completion Guarantee.
     3. General Procedures; Draws.
          3.1 If, as of the date that is three (3) Eurodollar Business Days
prior to any Monthly Draw Date, it is anticipated that a Draw Event will occur
as of the Monthly Draw Date, then the Disbursement Agent shall be entitled to
make demand on Completion Guarantor hereunder for payment of costs associated
with completing the construction of the Project in an amount equal to the Draw
Amount. The Disbursement Agent may also make demand hereunder on a date which is
not a Monthly Draw Date upon the presentation of supporting documentation for
Construction Payables, and any such demand shall be payable by the Completion
Guarantor within ten (10) Eurodollar Business Days
          3.2 Upon receipt of a demand from the Disbursement Agent under
Section 3.1 and subject to Section 3.5, Completion Guarantor shall make the
requested payment by wire transfer of immediately available funds to the
Borrower through deposit into the Sponsor Proceeds Account no later than the
corresponding Monthly Draw Date (or, in the case of any demand relating to
Construction Payables, within ten (10) Eurodollar Business Days). Each such
payment so deposited into the Sponsor Proceeds Account will be disbursed by the
Disbursement Agent for the Borrower’s benefit in accordance with the terms of
the Disbursement Agreement.
          3.3 Completion Guarantor agrees that its obligations hereunder shall
not be affected by any exercise of remedies by any Beneficiary, and that this
Completion Guarantee shall continue to be enforceable against Completion
Guarantor until it terminates in accordance with Section 32. Completion
Guarantor’s obligation to fund Draw Amounts in accordance with the terms hereof
shall be irrevocable and unconditional, including notwithstanding any
(x) deterioration in the financial condition of Borrower, including any
bankruptcy or similar proceeding of Borrower or any of its subsidiaries,
(y) elimination or transfer of Completion Guarantor’s ownership interest in
Borrower, including in connection with any bankruptcy or similar proceeding or
(z) failure by Dubai World to fund any of its obligations under the Dubai World
Completion Guarantee.
          3.4 Notwithstanding any other provision of this Completion Guarantee
to the contrary, this Completion Guarantee is not a guarantee of the
Indebtedness incurred by the Loan Parties under the Transaction Documents and
notwithstanding any implication herein to the contrary, in no event shall any of
the funds committed hereunder by Completion Guarantor be used for any purpose
other than the payment of construction costs associated with completion of the
Project that are then due and payable.

-4-



--------------------------------------------------------------------------------



 



          3.5 Upon the occurrence of any Draw Event, the Disbursement Agent
(except to the extent prohibited from doing so by law) shall make concurrent
demand upon the Sponsors for an aggregate amount equal to the Draw Amount. While
it is anticipated that each of the Sponsors will fund 50% of each Draw Amount,
Completion Guarantor shall be responsible to timely fund the full Draw Amount
(but without an obligation to exceed its Liability Cap) in the event Dubai World
fails to fund all or any part of its portion of the Draw Amount.
          3.6 Completion Guarantor may effect its funding obligations hereunder
through fundings by itself or one or more of its direct or indirect
Subsidiaries. Each funding made pursuant to this Completion Guaranty (whether
made by Sponsor directly or through a Subsidiary) shall be deemed to constitute
a contribution to the equity capital to Borrower.
     4. Nature of Guarantee. This Completion Guarantee is irrevocable and
continuing in nature and relates to any Guaranteed Obligations now existing or
hereafter arising. This Completion Guarantee is a guarantee of prompt and
punctual payment and performance and is not merely a guarantee of collection.
     5. Relationship to Other Agreements. Except as specifically noted herein,
nothing herein shall in any way modify or limit the effect of terms or
conditions set forth in any other Transaction Document, including without
limitation the Sponsor Contribution Agreements and the Sponsor Subordination
Agreement, executed by Completion Guarantor or any other document, instrument or
agreement executed by Completion Guarantor in connection with the Project, but
each and every term and condition hereof shall be in addition thereto.
     6. Subordination of Indebtedness of Borrower to Completion Guarantor.
Completion Guarantor represents and warrants that, as of the date hereof,
Borrower and its Subsidiaries do not have any indebtedness owing to Completion
Guarantor other than the portion of the Sponsor Subordinated Debt that has
already been advanced to Borrower in connection with funding construction of the
Project. Completion Guarantor hereby agrees that all indebtedness now or
hereafter owed by Borrower or any of its Subsidiaries to Completion Guarantor or
any of its Subsidiaries shall be subordinated in right of payment to the Senior
Indebtedness (as defined in the Sponsor Subordination Agreement) as and to the
extent provided in the Sponsor Subordination Agreement, and all such present or
future indebtedness of Borrower or any of its Subsidiaries shall be subject to
the Sponsor Subordination Agreement. To the extent that, contrary to the
intention of the parties, any amount funded by Completion Guarantors (directly
or through Subsidiaries) is ever construed to be indebtedness, then any
reimbursement obligations of Borrower to Completion Guarantor or its
Subsidiaries that may result from the funding of Draw Amounts hereunder, shall
be likewise subordinated.
     7. Statutes of Limitations and Other Laws. Until the Guaranteed Obligations
have been paid and performed in full or this Completion Guarantee terminates in
accordance with Section 32, all the rights, privileges, powers and remedies
granted to the Beneficiaries hereunder shall continue to exist and may be
exercised by the Beneficiaries at any time and from time to time irrespective of
the fact that any of the Secured Obligations may have become barred by any
statute of limitations. Completion Guarantor expressly waives the benefit of any
and all statutes of limitation, and any and all Laws providing for exemption of
Property from execution or for evaluation and appraisal upon foreclosure, to the
maximum extent permitted by applicable Laws.

-5-



--------------------------------------------------------------------------------



 



     8. Waivers and Consents. Completion Guarantor consents and agrees that the
Beneficiaries may, at any time and from time to time, without notice or demand,
and without affecting the enforceability or continuing effectiveness hereof:
(a) supplement, modify, amend, extend, renew, accelerate or otherwise change the
time for payment or the terms of the Secured Obligations or any part thereof,
including, without limitation, any increase or decrease of the rate(s) of
interest thereon and any increase or decrease in the principal amount of the
Secured Obligations; (b) supplement, modify, amend or waive, or enter into or
give any agreement, approval or consent with respect to, the Secured Obligations
or any part thereof, or any of the Transaction Documents to which Completion
Guarantor is not a party or any additional security or guarantees, or any
condition, covenant, default, remedy, right, representation or term thereof or
thereunder; (c) accept new or additional instruments, documents or agreements in
exchange for or relative to any of the Transaction Documents or the Secured
Obligations or any part thereof; (d) accept partial payments on the Secured
Obligations; (e) receive and hold additional security or guarantees for the
Secured Obligations or any part thereof; (f) release, reconvey, terminate,
waive, abandon, fail to perfect, subordinate, exchange, substitute, transfer
and/or enforce any security or guarantees, and apply any security and direct the
order or manner of sale thereof as the Beneficiaries in their discretion may
determine; (g) release any Person from any personal liability with respect to
the Secured Obligations or any part thereof; (h) settle, release on terms
satisfactory to the applicable Beneficiary or by operation of applicable Laws or
otherwise liquidate or enforce any of the Secured Obligations and any security
or guarantee therefor in any manner, consent to the transfer of any security and
bid and purchase at any sale; and/or (i) consent to the merger, change or any
other restructuring or termination of the corporate or other existence of
Borrower or any other Obligor, and correspondingly restructure the Secured
Obligations, and any such merger, change, restructuring or termination shall not
affect the liability of Completion Guarantor or the continuing effectiveness
hereof, or the enforceability hereof with respect to all or any part of the
Guaranteed Obligations.
          The Collateral Agent, on behalf of the Beneficiaries, may enforce this
Completion Guarantee independently of any other remedy or security the
Beneficiaries at any time may have or hold in connection with the Secured
Obligations. Completion Guarantor expressly waives any right to require the
Beneficiaries to marshal assets in favor of Borrower, Completion Guarantor or
any other Person, and agrees that the Beneficiaries may proceed against Borrower
or any other Person, or upon or against any security or remedy, before
proceeding to enforce this Completion Guarantee, in such order as they shall
determine in their discretion. The Collateral Agent, on behalf of the
Beneficiaries, may file a separate action or actions against Borrower and/or
Completion Guarantor without respect to whether action is brought or prosecuted
with respect to any security or against any other Person, or whether any other
Person is joined in any such action or actions. Completion Guarantor agrees that
the Beneficiaries and Borrower and any Affiliates of Borrower may deal with each
other in connection with the Secured Obligations or otherwise, or alter any
contracts or agreements now or hereafter existing between any of them, in any
manner whatsoever, all without in any way altering or affecting the
effectiveness and enforceability of this Completion Guarantee. The
Beneficiaries’ rights hereunder shall be reinstated and revived, and the
enforceability of this Completion Guarantee shall continue, with respect to any
amount at any time paid on account of the Guaranteed Obligations which

-6-



--------------------------------------------------------------------------------



 



thereafter shall be required to be restored or returned by the Beneficiaries
upon the bankruptcy, insolvency or reorganization of Borrower, Completion
Guarantor or any other Person, or otherwise, all as though such amount had not
been paid. The rights of the Beneficiaries created or granted herein and the
enforceability of this Completion Guarantee with respect to Completion Guarantor
at all times shall remain effective to guarantee the full amount of all the
Guaranteed Obligations (subject to the limitation set forth in Section 2.2) even
though the Secured Obligations, or any part thereof, or any security or
guarantee therefor, may be or hereafter may become invalid or otherwise
unenforceable as against Borrower or any other Loan Party or any other guarantor
or surety and whether or not Borrower or any other Loan Party shall have any
personal liability with respect thereto. Completion Guarantor expressly waives
any and all defenses now or hereafter arising or asserted by reason of (a) any
disability or other defense of Borrower or any other Loan Party with respect to
the Secured Obligations, (b) the unenforceability or invalidity of any security
or guarantee for the Secured Obligations or the lack of perfection or continuing
perfection or failure of priority of any security for the Secured Obligations,
(c) the cessation for any cause whatsoever of the liability of Borrower or any
other Loan Party (other than by reason of the full payment and performance of
all the Secured Obligations and the termination of all commitments under the
Transaction Documents), (d) any failure of the Beneficiaries to marshal assets
in favor of Borrower, any other Loan Party or any other Person, (e) any failure
of the Beneficiaries to give notice of sale or other disposition of any
collateral securing any Obligation to Completion Guarantor or any other Person
or any defect in any notice that may be given in connection with any sale or
disposition of any collateral securing any Obligation, (f) any failure of the
Beneficiaries to comply with applicable Laws in connection with the sale or
other disposition of any collateral securing any Obligation or other security
for any Obligation, including without limitation, any failure of the
Beneficiaries to conduct a commercially reasonable sale or other disposition of
any collateral securing any Obligation or other security for any Obligation,
(g) any act or omission of the Beneficiaries or others that directly or
indirectly results in or aids the discharge or release of Borrower or any other
Loan Party or the Secured Obligations or any security or guarantee therefor by
operation of law or otherwise, (h) any Law which provides that the obligation of
a surety or guarantor must neither be larger in amount nor in other respects
more burdensome than that of the principal or which reduces a surety’s or
guarantor’s obligation in proportion to the principal obligation, (i) any
failure of the Beneficiaries to file or enforce a claim in any bankruptcy or
other proceeding with respect to any Person, (j) the election by the
Beneficiaries, in any bankruptcy proceeding of any Person, of the application or
non-application of Section 1111(b)(2) of the United States Bankruptcy Code,
(k) any extension of credit or the grant of any Lien under Section 364 of the
Bankruptcy Code of the United States, (l) any use of cash collateral under
Section 363 of the Bankruptcy Code of the United States, (m) any agreement or
stipulation with respect to the provision of adequate protection in any
bankruptcy proceeding of any Person, (n) the avoidance of any Lien in favor of
the Beneficiaries for any reason, (o) any bankruptcy, insolvency,
reorganization, arrangement, readjustment of debt, liquidation or dissolution
proceeding commenced by or against any Person, including any discharge of, or
bar or stay against collecting, all or any of the Secured Obligations (or any
interest thereon) in or as a result of any such proceeding, (p) to the extent
permitted in paragraph 40.495 of the Nevada Revised Statutes (“NRS”), the
benefits of the one-action rule under NRS Section 40.430, or (q) any action
taken by the Collateral Agent that is authorized by this Section or any other
provision of any Transaction Document. Completion Guarantor expressly waives all
setoffs and counterclaims

-7-



--------------------------------------------------------------------------------



 



and all presentments, demands for payment or performance, notices of nonpayment
or nonperformance, protests, notices of protest, notices of dishonor and all
other notices or demands of any kind or nature whatsoever with respect to the
Secured Obligations, and all notices of acceptance of this Completion Guarantee
or of the existence, creation or incurrence of new or additional Secured
Obligations.
     9. Condition of Borrower and other Obligors. Completion Guarantor
represents and warrants to the Beneficiaries that Completion Guarantor has
established adequate means of obtaining from Borrower and each other Obligor, on
a continuing basis, financial and other information pertaining to the
businesses, operations and condition (financial and otherwise) of Borrower and
each other Obligor and their properties, and Completion Guarantor now is and
hereafter will be completely familiar with the businesses, operations and
condition (financial and otherwise) of Borrower and each other Obligor and their
properties. Completion Guarantor hereby expressly waives and relinquishes any
duty on the part of the Beneficiaries (should any such duty exist) to disclose
to Completion Guarantor any matter, fact or thing related to the businesses,
operations or condition (financial or otherwise) of Borrower or each other
Obligor or their properties, whether now known or hereafter known by the
Beneficiaries during the life of this Completion Guarantee.
     10. Liens on Real Property. Completion Guarantor expressly waives any
defenses to the enforcement of this Completion Guarantee or any rights of the
Beneficiaries created or granted hereby or to the recovery by the Beneficiaries
against Borrower, any other Loan Party or any other Person liable therefor of
any deficiency after a judicial or nonjudicial foreclosure or sale because all
or any part of the Secured Obligations are secured by real property. This means,
among other things: (1) the Beneficiaries may collect from Completion Guarantor
without first foreclosing on any real or personal property collateral pledged by
the Loan Parties; (2) if the Beneficiaries foreclose on any real property
collateral pledged by the Loan Parties: (A) the amount of the Secured
Obligations may be reduced only by the price for which that collateral is sold
at the foreclosure sale, even if the collateral is worth more than the sale
price; and (B) the Beneficiaries may collect from Completion Guarantor even if
the Beneficiaries, by foreclosing on the real property collateral, have
destroyed any right Completion Guarantor may have to collect from the Loan
Parties. This is an unconditional and irrevocable waiver of any rights and
defenses Completion Guarantor may have because all or any part of the Secured
Obligations are secured by real property. Completion Guarantor expressly waives
any defenses or benefits that may be derived from NRS Section 40.430 and
judicial decisions relating thereto, and NRS Sections 40.451, 40.455, 40.457 and
40.459, and all other suretyship defenses it otherwise might or would have under
Nevada Law or other applicable Law. Completion Guarantor expressly waives any
right to receive notice of any judicial or nonjudicial foreclosure or sale of
any real property or interest therein subject to any such deeds of trust or
mortgages or other instruments and Completion Guarantor’s or any other Person’s
failure to receive any such notice shall not impair or affect Completion
Guarantor’s obligations hereunder or the enforceability of this Completion
Guarantee or any rights of the Beneficiaries created or granted herein.
     11. Subrogation, Indemnification and Contribution. Completion Guarantor
hereby defers and subordinates, until all of the Secured Obligations have been
indefeasibly paid and performed in full and any commitments with respect to the
Secured Obligations are terminated,

-8-



--------------------------------------------------------------------------------



 



(i) all rights to indemnification by the Loan Parties in respect of any payments
made by Completion Guarantor hereunder, (ii) all subrogation rights arising out
of the making of such payments, and all other similar rights which may arise in
favor of Completion Guarantor against any Loan Party, (iii) all rights to set
off against the assets of any Loan Party, and (iv) all rights to reimbursement,
to exoneration or to any other rights that could accrue to a surety against a
principal, to a guarantor against a maker or obligor, to an accommodation party
against the party accommodated, or to a holder or transferee against a maker,
and which Completion Guarantor may have or hereafter acquire against any Loan
Party in connection with or as a result of Completion Guarantor’s execution,
delivery and performance of this Completion Guarantee. Without limiting the
effect of the foregoing waivers or any of the obligations of Completion
Guarantor hereunder, the Collateral Agent acknowledges that Completion Guarantor
may have a right of contribution against Dubai World in connection with Dubai
World’s failure to perform its obligations under the Dubai World Completion
Guarantee.
     12. Understandings With Respect to Waivers and Consents. Completion
Guarantor warrants and agrees that each of the waivers and consents set forth
herein are made with full knowledge of their significance and consequences, with
the understanding that events giving rise to any defense or right waived may
diminish, destroy or otherwise adversely affect rights which Completion
Guarantor otherwise may have against Borrower, any other Loan Party, any
Beneficiary or others, or against any collateral securing any Obligation, and
that, under the circumstances, the waivers and consents herein given are
reasonable and not contrary to public policy or Law. Completion Guarantor
acknowledges that it has either consulted with legal counsel regarding the
effect of this Completion Guarantee and the waivers and consents set forth
herein, or has made an informed decision not to do so. If this Completion
Guarantee or any of the waivers or consents herein are determined to be
unenforceable under or in violation of applicable Law, this Completion Guarantee
and such waivers and consents shall be effective to the maximum extent permitted
by Law.
     13. Representations and Warranties.
          13.1 Completion Guarantor hereby makes each and every representation
and warranty set forth in its Sponsor Contribution Agreement as if set forth in
full herein.
          13.2 Completion Guarantor represents and warrants that there is no
equitable or legal defense to the enforcement of this Completion Guarantee
against Completion Guarantor which has not been effectively waived to the extent
legally possible.
     14. Financial Reporting. Completion Guarantor shall deliver to the
Collateral Agent the financial statements required to be delivered under its
Sponsor Contribution Agreement, in form and detail and on the dates required
thereunder.
     15. Delegations and Assignments.
          15.1 This Completion Guarantee shall inure to the benefit of the
successors and assigns of the Beneficiaries who shall have, to the extent of
their interest, the rights of Beneficiaries hereunder.

-9-



--------------------------------------------------------------------------------



 



          15.2 This Completion Guarantee is binding upon Completion Guarantor
and its successors and assigns. Completion Guarantor is not entitled to assign
or delegate its obligations hereunder to any other person without the written
consent of the Collateral Agent, except that Completion Guarantor may delegate
its obligation to fund Draw Amounts hereunder to any of its wholly-owned direct
or indirect Subsidiaries so long as such Subsidiary is a party to the Sponsor
Subordination Agreement; provided, however, under no circumstances shall such
delegation relieve Completion Guarantor of its obligations under this Completion
Guarantee.
     16. Additional Waiver. No delay on the part of any Beneficiary in
exercising any of its rights (including those hereunder) and no partial or
single exercise thereof and no action or non-action by any Beneficiary, with or
without notice to Completion Guarantor or anyone else, shall constitute a waiver
of any rights or shall affect or impair this Completion Guarantee.
     17. Interpretation. The section headings in this Completion Guarantee are
for the convenience of reference only and shall not affect the meaning or
construction of any provision hereof.
     18. Notices. All notices in connection with this Completion Guarantee shall
be given in the same manner provided for in Section 10.02 of the Credit
Agreement.
The address of Completion Guarantor for notices is:
MGM MIRAGE
3600 Las Vegas Boulevard South
Las Vegas, Nevada 89109
Attention: Dan D’Arrigo
               Executive Vice President and Chief Financial Officer
Telecopier: (702) 693-7628
With a copy to:
MGM MIRAGE
3600 Las Vegas Boulevard South
Las Vegas, Nevada 89109
Attention: Gary N. Jacobs
               Executive Vice President, General Counsel and Secretary
Telecopier: (702) 693-7628
The address of the Collateral Agent for notices is:
Bank of America, N.A.
Agency Management
Mail Code: TX1-492-14-11
BANK OF AMERICA PLAZA
901 MAIN ST, 14th Floor
DALLAS TX 75202-3714
Attention: Maurice Washington, Vice President
Telecopier: (214) 290-9544

-10-



--------------------------------------------------------------------------------



 



     19. Costs and Expenses. Completion Guarantor agrees to pay to the
Collateral Agent all costs and expenses (including, without limitation,
reasonable attorneys’ fees and disbursements) incurred by the Collateral Agent
in the enforcement or attempted enforcement of this Completion Guarantee,
whether or not an action is filed in connection therewith, and in connection
with any waiver or amendment of any term or provision hereof. All advances,
charges, costs and expenses, including, without limitation, reasonable
attorneys’ fees and disbursements (including the reasonably allocated cost of
legal counsel employed by the Collateral Agent), incurred or paid by the
Collateral Agent in exercising any right, privilege, power or remedy conferred
by this Completion Guarantee, or in the enforcement or attempted enforcement
thereof, shall be subject hereto and shall become a part of the Guaranteed
Obligations (and shall not be subject to the Liability Cap) and shall be paid to
the Collateral Agent by Completion Guarantor, immediately upon demand, together
with interest thereon at the Default Rate provided for under the Credit
Agreement.
     20. Construction of this Completion Guarantee. This Completion Guarantee is
intended to give rise to absolute and unconditional obligations on the part of
Completion Guarantor; hence, in any construction hereof, notwithstanding any
provision of any Transaction Document to the contrary, this Completion Guarantee
shall be construed strictly in favor of the Beneficiaries in order to accomplish
its stated purpose.
     21. Liability. Completion Guarantor and by its acceptance hereof the
Beneficiaries hereby confirm that it is the intention of all such parties that
the guarantee by Completion Guarantor pursuant to this Completion Guarantee not
constitute a fraudulent transfer or conveyance for purposes of any federal or
state Law. To effectuate the foregoing intention, the obligations of Completion
Guarantor under this Completion Guarantee shall be limited to the maximum amount
as will, after giving effect to all other contingent and fixed liabilities of
Completion Guarantor, result in the obligations of Completion Guarantor under
this Completion Guarantee not constituting a fraudulent conveyance or fraudulent
transfer under federal or state Law. This Section 21 is for the benefit of the
creditors of Completion Guarantor. The liability of Completion Guarantor
hereunder is independent of any other guarantees at any time in effect with
respect to all or any part of the Guaranteed Obligations, including the Dubai
World Completion Guarantee, and Completion Guarantor’s liability hereunder may
be enforced regardless of the existence of any such guarantees. Any termination
by or release of Completion Guarantor in whole or in part shall not affect the
continuing liability of any other guarantor, and no notice of any such
termination or release shall be required. The execution hereof by Completion
Guarantor is not founded upon an expectation or understanding that any other
guarantee of the Guaranteed Obligations will ultimately be enforceable.
     22. Amendments. This Completion Guarantee may be amended only with the
written consent of Completion Guarantor, Borrower and the Collateral Agent.
     23. Counterparts. This Completion Guarantee may be executed in one or more
duplicate counterparts, and when executed and delivered by all of the parties
listed below shall constitute a single binding agreement.

-11-



--------------------------------------------------------------------------------



 



     24. Enforcement. At any time that Completion Guarantor fails to fund, on a
timely basis, any Draw Amount after receipt of a proper demand hereunder, the
Collateral Agent shall be entitled to seek remedies against Completion Guarantor
to compel the funding of its obligations hereunder, including without limitation
seeking an order for specific performance of its funding obligations. Completion
Guarantor agrees that money damages would be an inadequate remedy for breach of
its funding obligations hereunder and hereby agrees in advance to an order of
specific performance enforcing any or all of such obligations. The Collateral
Agent may exercise any other remedy available at law or equity to enforce this
Completion Guarantee.
     25. Collateral Agent. Completion Guarantor acknowledges that, pursuant to
the Collateral Agent and Intercreditor Agreement, the Collateral Agent has been
appointed as the exclusive agent of the Beneficiaries to exercise or enforce
their rights, remedies, privileges and powers under this Completion Guarantee
and to otherwise act on their behalf in all matters related hereto. Completion
Guarantor shall respect and treat any and all actions so taken by the Collateral
Agent as if taken by the Beneficiaries. Only the Collateral Agent may take any
action, on behalf of the Beneficiaries, to enforce this Completion Guarantee
against Completion Guarantor.
     26. Not a Contract to Make a Loan. This Completion Guarantee shall not be
deemed to be a contract to make a loan, or extend other debt financing or
financial accommodation, for the benefit of Borrower within the meaning of
Section 365(e) of the United States Bankruptcy Code.
     27. Governing Law; Jurisdiction; Etc.
          27.1 GOVERNING LAW. THIS COMPLETION GUARANTEE SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEVADA.
          27.2 SUBMISSION TO JURISDICTION. EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEVADA SITTING IN CLARK
COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE DISTRICT OF NEVADA, AND
ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS COMPLETION GUARANTEE, OR FOR RECOGNITION OR ENFORCEMENT OF
ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEVADA STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS COMPLETION GUARANTEE SHALL AFFECT ANY RIGHT
THAT THE ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY
ACTION OR PROCEEDING RELATING TO THIS COMPLETION GUARANTEE AGAINST COMPLETION
GUARANTOR OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

-12-



--------------------------------------------------------------------------------



 



          27.3 WAIVER OF VENUE. EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN SECTION 20.2 OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.
          27.4 SERVICE OF PROCESS. EACH OF THE PARTIES HERETO IRREVOCABLY
CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 18.
NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.
     28. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH OF THE PARTIES HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.
     29. Integration of Terms. This Completion Guarantee contains the entire
agreement between the Completion Guarantor and the Beneficiaries relating to the
subject matter hereof and supersedes all oral statements and prior writings with
respect hereto.
     30. No Defense. Completion Guarantor expressly agrees that its continuing,
several liability for the Guaranteed Obligations shall not be affected or
diminished in any way by any defense, including, without limitation, any
sovereign immunity defense, Dubai World may possess or assert with respect to
Dubai World’s obligations under the Dubai World Completion Guarantee. The
execution hereof by Completion Guarantor is not founded upon an expectation or
understanding that Dubai World will not possess or assert any sovereign immunity
defense or any other defense with respect to payment under the Dubai World
Completion Guarantee. It is understood and agreed that nothing in this Section
shall diminish or otherwise detract from Completion Guarantor’s waivers of
defenses set forth in this Completion Guarantee.

-13-



--------------------------------------------------------------------------------



 



     31. Non-Involvement of Tracinda. The parties hereto acknowledge that
neither Kirk Kerkorian nor Tracinda Corporation, individually or collectively,
is a party to this Completion Guarantee or any other Loan Document. Accordingly,
the parties hereto hereby agree that in the event (i) there is any alleged
breach or default by Completion Guarantor under this Completion Guarantee or any
other Loan Document, or (ii) any party hereto has any claim arising from or
relating to this Completion Guarantee or any other Loan Document, no party
hereto, nor any party claiming through it (to the extent permitted by applicable
Law), shall commence any proceedings or otherwise seek to impose any liability
whatsoever against Mr. Kerkorian or Tracinda Corporation by reason of such
alleged breach, default or claim.
     32. Termination. Completion Guarantor and the Collateral Agent acknowledge
that there are procedures set forth in Section 3.9.5 of the Disbursement
Agreement for the termination of this Completion Guarantee by the Collateral
Agent in its sole discretion and that so long as the Collateral Agent has not
received a notice from any Beneficiary or the Disbursement Agent objecting to
such a termination, the Collateral Agent shall be entitled to agree to such a
termination in accordance with the terms of Section 3.9.5 of the Disbursement
Agreement and no Beneficiary shall thereafter have any claim against the
Collateral Agent in connection therewith.
[Signature Page to Follow]

-14-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Completion Guarantor has caused this Completion
Guarantee to be duly executed and delivered as of the day and year first written
above.

                  MGM MIRAGE,
a Delaware corporation    
 
           
 
  By:
Name:   /s/ John M. McManus
 
John M. McManus    
 
  Title:   Senior Vice President – Assistant
General Counsel and Assistant Secretary    

          AGREED AND ACCEPTED:    
 
        BANK OF AMERICA, N.A.,
as Collateral Agent    
 
       
By:
Name:
  /s/ Maurice E. Washington
 
Maurice E. Washington    
Title:
  Vice President    

